PER CURIAM.
We grant the petition for a writ of cer-tiorari and quash the trial court’s order to the extent that the court expressly found that the opinions of attorney Neal Glazer and D’Amato & Lynch regarding the settlement value of the underlying case were not protected by the attorney-client privilege. See S. Bell Tel. & Tel. Co. v. Deason, 632 So.2d 1377, 1383 (Fla.1994) (noting that the attorney-client privilege applies to confidential communications made in the rendition of legal services to a client); see also Home Ins. Co. v. Advance Mach. Co., 443 So.2d 165, 168 (Fla. 1st DCA 1983) (holding that a party’s simple allegation in a contribution action that a settlement was reasonable does not take a case out of the general rule that the mere bringing of an action cannot be said to have waived the attorney-client privilege).
GRANTED.
BENTON, LEWIS and THOMAS, JJ., concur.